Opinion filed October 19, 2017




                                       In The

        Eleventh Court of Appeals
                                    __________

                                 No. 11-17-00152-CV
                                     __________

 IN THE INTEREST OF J.A.D., J.A.D., AND J.A.D., CHILDREN

                     On Appeal from the 29th District Court
                           Palo Pinto County, Texas
                         Trial Court Cause No. C47183


                      MEMORANDUM OPINION
      This is an appeal from an order in which the trial court terminated the parental
rights of the mother and the father of J.A.D., J.A.D., and J.A.D. The father filed a
notice of appeal. We dismiss the appeal.
      The father’s court-appointed counsel has filed a motion to withdraw and a
supporting brief in which he professionally and conscientiously examines the record
and applicable law and concludes that the appeal is frivolous. The brief meets the
requirements of Anders v. California, 386 U.S. 738 (1967), by presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced. See In re Schulman, 252 S.W.3d 403, 406–08 (Tex. Crim.
App. 2008); High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. [Panel Op.] 1978).
In light of a relatively recent holding by the Texas Supreme Court, however, an
Anders motion to withdraw “may be premature” if filed in the court of appeals under
the circumstances presented in this case. In re P.M., 520 S.W.3d 24, 27 (Tex. 2016).
The court in P.M. stated that “appointed counsel’s obligations can be satisfied by
filing a petition for review that satisfies the standards for an Anders brief.” Id. at
27–28.
      Counsel provided the father with a copy of the brief, the motion to withdraw,
and an explanatory letter. Counsel also informed the father of his right to review the
record and file a pro se response to counsel’s brief. In compliance with Kelly v. State,
436 S.W.3d 313, 318–20 (Tex. Crim. App. 2014), counsel provided the father with a
prepared motion to file in this court to obtain pro se access to the appellate record.
We conclude that counsel has satisfied his duties under Anders, Schulman, and Kelly.
We note that the father did not file in this court the pro se motion for access to the
appellate record. Nor did he file a pro se response to counsel’s Anders brief.
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record in this cause, and we agree that the appeal is
without merit and should be dismissed. See Schulman, 252 S.W.3d at 409. However,
in light of P.M., we deny the motion to withdraw that was filed by the father’s court-
appointed counsel. See P.M., 520 S.W.3d at 27.
      Counsel’s motion to withdraw is denied, and the appeal is dismissed.


                                                      PER CURIAM


October 19, 2017
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.



                                           2